Clifford F. Brown, J.,
dissenting. This court and the court of appeals conclude that Dr. Pschesang’s use of the building at 406 Western Avenue was illegal from initial occupancy, and therefore cannot be considered a “nonconforming use.” Because I disagree with the conclusion, I must dissent.
Whether Dr. Pschesang established a “nonconforming use” in Terrace Park must be determined under the village zoning ordinance. The majority improperly relegates a discussion of this issue to footnote 2. This ordinance, however, lies at the very heart of the present case and a thorough analysis of its provisions should have been undertaken.
Section 1119.18 of the zoning ordinance defines “nonconforming use” as “the use of any premises contrary to the provision of this Zoning Ordinance for the district in which the premises are located.” Under this broad definition, which omits any reference to prior conformance of the use to zoning law, Dr. Pschesang’s dental office constituted a valid “nonconforming use” as that term is defined in the village zoning ordinance.
Given a nonconforming use, I would reach the issue whether the village zoning ordinance unreasonably limits the extension of such occupancies. Section 1161.01 places a ban on enlargement of any building containing a nonconforming use unless the purpose of the structural change is one permitted under the zoning ordinance. In effect, the village has legislated an absolute ban against expansion of nonconforming uses. Such a ban, in my view, un*51constitutionally deprives Dr. Pschesang of vested property rights and unreasonably limits extension of a nonconforming use in violation of R.C. 713.15. Therefore, the decision of the court of appeals should be reversed, the village zoning ordinance declared unconstitutional as applied to Dr. Pschesang, and an order be entered directing that a permit to enlarge the structure at 406 Western Avenue be issued.